NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

TICHINA JONES and ROBERT                  )
JONES,                                    )
                                          )
             Petitioners,                 )
                                          )
v.                                        )    Case No. 2D18-4365
                                          )
LAMAR COMPANY, LLC,                       )
                                          )
             Respondent.                  )
                                          )

Opinion filed October 2, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Gaston J. Fernandez, Judge.

Tichina Jones and Robert Jones, pro se.

 Julie Landrigan Ball of Hardin & Ball,
 P.A., Lakeland, for Respondent.


PER CURIAM.

             Denied.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.